TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 16, 2015



                                     NO. 03-15-00124-CV


                                   Herbert Feist, Appellant

                                               v.

                          The Attorney General of Texas, Appellee




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgments signed by the trial court on January 21, 2015. Having

reviewed the record, the Court holds that Herbert Feist has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.